DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (U. s. 9,717,277).
 Regarding claim 1, Mironov, see figure 2, discloses an induction heating assembly for a vapor generating device, the induction heating assembly comprising: an induction coil 15; and shield 17 positioned adjacent to the induction coil 15 and shaped to extend substantially across at least one side of the induction coil 15 to provide an electromagnetic shield for the induction coil 15. The shield is readable as low pass filter since it is to function to block or filter electromagnetic filed.  Mironov discloses the claimed invention except for the low pass filter “electrical connected” to the induction coil.  
Since Magnetism is a pervasive and largely unnoticed component of the technology underpinning modern life. Electromagnetism, on the other hand, is the combined power of electricity and magnetism. It is the branch of physics that deals with the study of electromagnetic force. It basically deals with electricity and magnetism and the interaction between them. In other words, electricity and magnetism are the two aspects of electromagnetism. In fact, electricity and magnetism are so closely interrelated that they are regarded as aspects of a single phenomenon, which is known as electromagnetism. Both magnetism and electromagnetism are fundamental concepts in physics that are somewhat related to each other.   Therefore, it would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Mironov to provide such features so as to provide for an electromagnetic shield for the induction coil.
Regarding claim 10, Mironov discloses the induction coil 15 is helical; and the low-pass filter 17 is arranged to substantially cover an elongate side of the helical induction coil 15. 
Regarding claim 2, Mironov discloses the claimed invention except for further comprising: a power source 11 arranged to provide power to the induction coil 15; and a heating compartment (near to the leadline 131). Since part 21 appear to be an air outlet but this is not stated. Therefore, it is submitted that it would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Mironov to provide an air outlet to Mironov device since these are necessary for operation.
Regarding claim 14, Mironov discloses the claimed invention except for an air inlet arranged to provide air to the heating compartment; and an air outlet in communication with the heating compartment. Since part 21 appear to be an air outlet but this is not stated. Therefore, it is submitted that it would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Mironov to provide an air inlet and air outlet to Mironov device since these are necessary for operation.
Claims 3, 5-9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference discloses the low-pass filter is positioned between the induction coil and the power source, further comprising an air inlet in communication with the heating compartment, wherein the low-pass filter is positioned between the air inlet and the power source, further comprising a resonant capacitor, wherein the low-pass filter is positioned between the induction coil and the resonant capacitor, the low-pass filter comprises a coil, the low-pass filter coil comprises a flat coil extending in a plane defined by a winding direction of the coil, the induction coil is helical; the low-pass filter coil is positioned at an axial end of the helical induction coil; and the plane of the low-pass filter coil is substantially perpendicular to an axial direction of the helical induction coil,  the low-pass filter comprises a plate member comprising a ferrimagnetic material and the low-pass filter coil is positioned on the plate member, the low-pass filter comprises two plate members comprising a ferrimagnetic material and the low- pass filter coil is positioned between the plate members.

Allowable Subject Matter
Claims 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 15, 16, the applicant’s invention combination including: “a heating compartment in communication with an air outlet, wherein the low-pass filter is positioned between the induction coil and the power source, between the power source and an air inlet in communication with the heating compartment, or between the induction coil and a resonant capacitor and shaped to extend substantially across at least one side of the induction coil to provide an electromagnetic shield for the induction coil, wherein the low-pass filter comprises a coil” is not taught by Mironov or suggested other prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant's arguments filed with the amendment have been fully considered but they are not persuasive. 
Applicant on pages 5-6 agues that the low pass filter adjacent to and electrical connected to the induction coil.  The examiner respectfully agrees with. Since Magnetism is a pervasive and largely unnoticed component of the technology underpinning modern life. Electromagnetism, on the other hand, is the combined power of electricity and magnetism. It is the branch of physics that deals with the study of electromagnetic force. It basically deals with electricity and magnetism and the interaction between them. In other words, electricity and magnetism are the two aspects of electromagnetism. In fact, electricity and magnetism are so closely interrelated that they are regarded as aspects of a single phenomenon, which is known as electromagnetism. Both magnetism and electromagnetism are fundamental concepts in physics that are somewhat related to each other.   Therefore, it would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Mironov to provide such features so as to provide for an electromagnetic shield for the induction coil. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831